Citation Nr: 1108072	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  09-06 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1970 to February 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In November 2010, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of this hearing is associated with the claims file.

The Board notes that a supplemental statement of the case appears to have addressed the claim on the merits.  However, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim. See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

For the reasons explained below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC).  VA will notify the Veteran if further action is required on his part.


REMAND

Service connection for PTSD was previously denied by a May 2006 rating decision because it was not shown that the Veteran had a clinical diagnosis of PTSD or that his claimed PTSD was related to his military service.  Specifically, the evidence of record at that time, including VA treatment records dating to January 2006, failed to reveal a diagnosis of PTSD.  In a September 2005 visit, the Veteran inquired as to whether or not he was experiencing PTSD.  However, the psychiatrist opined that the Veteran did not present with any symptoms consistent with PTSD.  

Evidence received subsequent to that decision includes VA treatment records dating through August 2009.  None of these records reflect a diagnosis of PTSD.

At the November 2010 Travel Board Hearing, the Veteran testified that he received a current PTSD diagnosis from VA mental health clinic.  As such, current VA treatment records from the Orlando, Florida VA Medical Center and associated clinics dating from September 2009 to the present should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

In addition, the Board notes that the Veteran was not provided notice pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) with respect to reopening his previously denied claim for service connection for PTSD.  Accordingly, such notice should be provided on remand.  See Kent v. Nicholson, 20 Vet. App. 1 (2006)

Accordingly, the case is REMANDED for the following action:

1.  Issue a corrected VCAA letter concerning the Veteran's claim as to whether new and material evidence has been submitted sufficient to reopen the previously denied claim for service connection for PTSD.  The notice should also address what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denials.

2.  Obtain relevant VA treatment records dating since September 2009 from the VA Medical Center in Orlando, Florida, to include the associated clinics.  The records should be associated with the claims file.

3.  After the development requested above has been completed to the extent possible, the RO/AMC should again review the record.  If any additional development is deemed necessary such should be accomplished and the claim readjudicated.  If the benefit sought on appeal remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


